Exhibit 10.4 EXECUTION COPY STOCK PURCHASE AGREEMENT BY AND AMONG AMERICAN BEACON ADVISORS, INC., AMR CORPORATION, AND LIGHTHOUSE HOLDINGS, INC. Dated as of April 16, 2008 TABLE OF CONTENTS Page ARTICLE I DEFINITIONS 1 1.1 Definitions 1 “SEC” means the United States Securities and Exchange Commission10 ARTICLE II PURCHASE AND SALE 12 2.1 Purchase and Sale of the Shares 12 ARTICLE IIIPURCHASE PRICE13 3.1 Purchase Price 13 3.2 Working Capital Adjustment to Purchase Price 13 3.3 Determination of the Working Capital Adjustment Amount 13 ARTICLE IVCLOSING14 4.1 Closing Date 14 4.2 Payment on the Closing Date 14 4.3 Buyer’s Additional Closing Date Deliveries 14 4.4 Seller’s Closing Date Deliveries 15 ARTICLE VREPRESENTATIONS AND WARRANTIES OF SELLER16 5.1 Organization of AMR 16 5.2 Organization; Capital Structure of the Company; Power and Authority 16 5.3 Subsidiaries and Investments 17 5.4 Authority of Seller; Conflicts 17 5.5 Financial Statements 18 5.6 Operations Since Financial Statements Date 18 5.7 Taxes 19 5.8 Governmental Permits 19 5.9 Assets Under Management 19 5.10 Real Property 21 5.11 Personal Property Leases 22 5.12 Intellectual Property 22 5.13 Assets 24 5.14 No Violation, Litigation or Regulatory Action 24 5.15 Contracts 25 5.16 Status of Contracts 26 5.17 ERISA 26 5.18 Employee Relations and Agreements 27 5.19 Insurance 28 5.20 No Brokers 28 5.21 Registration as Investment Adviser 28 5.22 Filing of Reports; Maintenance of Records 30 5.23 Fee Arrangements, Expenses and Custody of Funds 30 5.24 Fund Matters 30 5.25 Exempt Fund Clients 33 5.26 Information in Proxy Statements 33 5.27 No Undisclosed Liabilities 33 5.28 Transactions with Affiliates 34 5.29 Illegal Payments 34 5.30 Investment Intent; Accredited Investor 34 ARTICLE VIREPRESENTATIONS AND WARRANTIES OF BUYER34 6.1 Organization of Buyer 34 6.2 Authority of Buyer; Conflicts 35 6.3 Capital Structure of Parent 35 6.4 No Violation, Litigation or Regulatory Action 36 6.5 Financing 36 6.6 No Brokers 36 6.7 Ineligible Persons 36 6.8 Facts Affecting Regulatory Approvals 37 6.9 Section 15 of the Investment Company Act 37 6.10 Information in Proxy Statements 37 6.11 Investment Representations 37 6.12 No Currently Expected Claims 37 ARTICLE VIIACTION PRIOR TO THE CLOSING DATE37 7.1 Access to Information 37 7.2 Notifications 38 7.3 Consents of Third Parties; Governmental Approvals 38 7.4 Operations Prior to the Closing Date 39 7.5 Antitrust Law Compliance 42 7.6 Client Consents 42 7.7 Fund Approvals 43 7.8 Approval of Exempt Fund Clients 43 ARTICLE VIIIADDITIONAL AGREEMENTS44 8.1 Employee Matters 44 8.2 Insurance; Risk of Loss 47 8.3 Section 15 of the Investment Company Act 47 8.4 Covenant Not to Compete 47 8.5 Confidentiality; Covenant Not to Solicit 48 8.6 Relief for Violation 49 8.7 Client Fees 49 8.8 Transfer Expenses 49 8.9 Fees of Independent Fiduciary 49 8.10 338(h)(10) Election 49 8.11 Intellectual Property 49 8.12 Audited Financials 50 8.13 AMR Plans 50 8.14 Transition Services Agreement 50 ARTICLE IXCONDITIONS PRECEDENT TO OBLIGATIONS OF BUYER50 9.1 No Misrepresentation or Breach of Covenants and Warranties 51 9.2 No Restraint 51 9.3 Governmental Approvals 51 9.4 No Litigation 51 9.5 Closing Revenue Run-Rate 51 9.6 New Management Contracts 51 9.7 Closing Date Deliveries 52 ARTICLE XCONDITIONS PRECEDENT TO OBLIGATIONS OF SELLER AND THE COMPANY52 10.1 No Misrepresentation or Breach of Covenants and Warranties 52 10.2 No Restraint 52 10.3 Governmental Approvals 52 10.4 No Litigation 52 10.5 Closing Revenue Run-Rate 53 10.6 New Management Contracts 53 10.7 Section 15 Compliance 53 10.8 Closing Date Deliveries 53 ARTICLE XIINDEMNIFICATION53 11.1 Indemnification by Seller 53 11.2 Indemnification by Buyer 55 11.3 Notice of Claims 57 11.4 Determination of Amount 57 11.5 Third Person Claims 59 11.6 Limitations 60 ARTICLE XIITERMINATION61 12.1 Termination 61 12.2 Notice of Termination 62 12.3 Effect of Termination 62 12.4 Right to Specific Performance 62 ARTICLE XIIIGENERAL PROVISIONS62 13.1 Survival of Representations and Warranties 62 13.2 Governing Law 62 13.3 No Public Announcement 62 13.4 Notices 63 13.5 Successors and Assigns 64 13.6 Access to Records after Closing 64 13.7 Entire Agreement; Amendments 65 13.8 Interpretation 65 13.9 Waivers 66 13.10Expenses66 13.11Partial Invalidity66 13.12Execution in Counterparts66 13.13Further Assurances66 13.14Disclaimer of Warranties66 Exhibits Exhibit ATransition Services Exhibit B [Reserved] Exhibit C [Reserved] Exhibit DForm of Client Consent Notice Exhibit EForm of ERISA Client Notice Exhibit FForm of Exempt Fund Client Notice Exhibit GTravel Privileges Agreement Exhibit H[Reserved] Exhibit IAAdvantage Participation Agreement List of Schedules Schedules 3.3Net Working Capital 5.2Qualifications to Conduct Business 5.3Subsidiary and Investments 5.4(b)No Conflicts 5.5Financial Statements; Exceptions 5.6Operations Since Financial Statements Date 5.7Taxes 5.8Governmental Permits 5.9Assets Under Management 5.10Real Property 5.11Personal Property Leases 5.12Intellectual Property Matters 5.14Violation, Litigation or Regulatory Action of the Company 5.15Contracts 5.16Status of Contracts 5.17(a)Welfare Plans and Pension Plans 5.17(c)Compliance of Welfare Plans and Pension Plans 5.17(d)Other Employee Benefits 5.18Employee Relations and Agreements 5.19Insurance 5.20Broker 5.21Investment Adviser Registration 5.24(a)Fund Agreements 5.24(b)No Regulatory Action 5.24(g)Fund Taxation 5.27Undisclosed Liabilities 5.28Transactions With Affiliates 6.3Violation, Litigation or Regulatory Action of Buyer 6.5Broker 7.4(b)Operations Prior to Closing Date; Methodology for Pre-Closing Dividends 8.1(c)Buyer’s Benefit Programs 8.1(d)Unused Vacation and Bonus Programs 933225 STOCK PURCHASE AGREEMENT THIS STOCK PURCHASE AGREEMENT, dated as of April 16, 2008, is by and among American Beacon Advisors, Inc., a Delaware corporation (the “Company”), and Lighthouse Holdings, Inc., a Delaware corporation (“Buyer”), and AMR Corporation, a Delaware corporation and sole stockholder of the Company (“AMR” or “Seller”). PRELIMINARY STATEMENT: WHEREAS, AMR is the owner of all of the outstanding shares of capital stock of the Company, and AMR desires to sell, and Buyer desires to purchase 1,000 shares (the “Shares”) of the issued and outstanding common stock, $1.00 par value per share (the “Common Stock”) constituting all of the issued and outstanding Common Stock of the Company, all on the terms and subject to the conditions set forth herein; and WHEREAS, the Company is a registered investment adviser under the Advisers Act (as defined below) and is in the business of providing Investment Management Services (the “Business”); NOW, THEREFORE, in consideration of the mutual covenants and agreements hereinafter set forth, it is hereby agreed as follows: ARTICLE I DEFINITIONS 1.1Definitions.In this Agreement, the following terms have the meanings specified or referred to in this Section 1.1 and shall be equally applicable to both the singular and plural forms.Any agreement referred to below shall mean such agreement as amended, supplemented and modified from time to time to the extent permitted by the applicable provisions thereof and by this Agreement. “338(h)(10)
